Case 1:20-cv-03044-JMS-DML Document 1 Filed 11/20/20 Page 1 of 3 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


DIANNA HENSON,                                   )
                                                 )
                       Plaintiff,                )
               v.                                )    Case No. 1:20-cv-3044
                                                 )
UNITED PARCEL SERVICE,                           )
                                                 )
                       Defendant.                )

                          DEFENDANT’S NOTICE OF REMOVAL

       Defendant, United Parcel Service, Inc. (“UPS” or “Defendant”), hereby serves notice of

removal of this state court action pursuant to 28 U.S.C. §§ 1331, 1441, and 1446 to the United

States District Court for the Southern District of Indiana, Indianapolis Division.

I.     Timeliness of Removal

       1.      On or about October 16, 2020, Plaintiff Dianna Henson (“Plaintiff”) filed a civil

action against Defendant in the Marion County Superior Court, Docket No. 49D10-2010-CT-

036772. Copies of the Summons and Complaint are attached as Exhibit A, as required under 28

U.S.C. § 1446(a). Also included with Exhibit A are the Notice of Return of Service of Summons,

appearances by counsel, Defendant’s Notice of Initial Enlargement of Time, and Order Granting

Initial Enlargement of Time. These represent all of the state court filings in this action.

       2.      Defendant was served with the Complaint on October 21, 2020, as demonstrated

by the Notice of Return of Service of Summons. (See Exhibit A).

       3.      Accordingly, Defendant is timely filing this Notice of Removal within 30 days after

service of process, as required by 28 U.S.C. § 1446(b).




                                                  1
Case 1:20-cv-03044-JMS-DML Document 1 Filed 11/20/20 Page 2 of 3 PageID #: 2




II.    Venue

       4.      The Marion County Superior Court is located within the Indianapolis Division of

the United States District Court for the Southern District of Indiana. 28 U.S.C. § 94(b)(1).

Therefore, venue is proper in this Court because it is the “district and division embracing the place

where such action is pending.” 28 U.S.C. § 1441(a).

III.    Basis for Removal: Federal Question Jurisdiction

       5.      This action is properly removable under 28 U.S.C. § 1441(a), because the United

States District Court has original jurisdiction pursuant to 28 U.S.C. § 1331, which provides that

“The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”

       6.      Plaintiff’s Complaint alleges that Defendant violated Title VII of the Civil Rights

Act (“Title VII”), 42 U.S.C. § 2000e, et seq., and the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. § 12201, et seq., as amended. (See Exhibit A).

       7.      By asserting claims under federal law, namely, Title VII and the ADEA, Plaintiff’s

Complaint asserts a federal question under 28 U.S.C. §1331. Accordingly, this case is properly

removable under 28 U.S.C. § 1441(a).

       8.      Additionally, Plaintiff’s Complaint asserts a claim under the Indiana Wage

Payment Statute. The Court has supplemental jurisdiction over such claim, as it is so related to

Plaintiff’s federal claims within the Court’s original jurisdiction, that it forms part of the same case

or controversy pursuant to 28 U.S.C. § 1367.

IV.    Conclusion

       9.      Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly give written notice of

the filing of this Notice of Removal to Plaintiff and will file a copy of this Notice with the Clerk



                                                   2
Case 1:20-cv-03044-JMS-DML Document 1 Filed 11/20/20 Page 3 of 3 PageID #: 3




of the Marion County Superior Court.

       10.     Nothing in this Notice of Removal should be construed as an admission or

acknowledgment of liability or that Plaintiff is entitled to any damages. By filing this Notice of

Removal, Defendant does not waive any available defenses.

       WHEREFORE, Defendant respectfully requests that this Court take jurisdiction of this

action and issue all necessary orders and process to remove from the Marion County Superior

Court to the United States District Court for the Southern District of Indiana.

                                      Respectfully submitted,

                                      OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

                                      By:    s/ Theresa R. Parish
                                            Theresa R. Parish, Atty. No. 27996-49
                                            Christina M. Kamelhair, Atty. No 32457-49
                                            111 Monument Circle, Suite 4600
                                            Indianapolis, IN 46204
                                            Telephone: (317) 916-1300
                                            Facsimile: (317) 916-9076
                                            theresa.parish@ogletree.com
                                            christina.kamelhair@ogletree.com

                                       Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 20, 2020, a copy of the foregoing Notice of Removal
was filed electronically, and a copy of this filing was sent to the following, via First Class U.S.
mail, postage prepaid:

                                     Aaron J. Williamson
                                  Williamson Civil Law, LLC
                               8888 Keystone Crossing, Ste. 1300
                                    Indianapolis, IN 46240
                               aaron.williamson@wcivillaw.com


                                              s/ Theresa R. Parish

                                                                                          45020166.1


                                                 3
